                                                            Scott M. Kendall
                                                            Alaska Bar No. 0405019
                                                            Samuel G. Gottstein
                                                            Alaska Bar No. 1511099
                                                            Holmes Weddle & Barcott, P.C.
                                                            701 West 8th Avenue, Ste. 700
                                                            Anchorage, AK 99501
                                                            Phone: 907.274.0666
                                                            Fax: 907.277.4657
                                                            smkendall@hwb-law.com
                                                            sgottstein@hwb-law.com

                                                            Jason Harrow
                                                            Equal Citizens
                                                            3243B S. La Cienega Blvd.
                                                            Los Angeles, CA 90016
                                                            jason@equalcitizens.us

                                                            Michael Donofrio
                                                            Stris & Maher LLP
                                                            28 Elm St., 2d Fl.
                                                            Montpelier, VT 05602
                                                            michael.donofrio@strismaher.com
                                                            Attorneys for Plaintiffs
HOLMES WEDDLE & BARCOTT, PC




                                                                            IN THE UNITED STATES DISTRICT COURT
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                   FOR THE DISTRICT OF ALASKA

                                                             DISABILITY LAW CENTER OF
                                                             ALASKA, NATIVE PEOPLES
                                                             ACTION COMMUNITY FUND,
                                                             ALASKA PUBLIC INTEREST
                                                             RESEARCH GROUP, ALEIJA
                                                             STOVER, AND CAMILLE ROSE
                                                             NELSON,
                                                                          Plaintiffs,
                                                                v.                                       Case No.: 3:20-cv-00173-JMK
                                                             KEVIN MEYER, LIEUTENANT
                                                             GOVERNOR OF ALASKA and the
                                                             STATE OF ALASKA, DIVISION
                                                             OF ELECTIONS,
                                                                          Defendants.

                                                                          MOTION FOR PRELIMINARY INJUNCTION


                                                              Motion to for Preliminary Injunction
                                                              Disability Law Center of Alaska v. Meyer                                 Page 1
                                                              Case No. 3:20-cv-173-JMK
                                                              Case 3:20-cv-00173-JMK Document 12 Filed 07/22/20 Page 1 of 2
                                                                  COME NOW Plaintiffs, by and through counsel of record, who hereby

                                                            move for a preliminary injunction pursuant to Federal Rule of Civil

                                                            Procedure 65. This motion is supported by a memorandum in support of

                                                            Plaintiff’s motion for preliminary injunction, as well as the Affidavit of

                                                            Scott Kendall and attached exhibits.

                                                                  Dated this 22nd day of July 2020, at Anchorage, Alaska.

                                                                                                 /s/ Scott M. Kendall
                                                                                                 Scott M. Kendall
                                                                                                 Alaska Bar No. 0405019
                                                                                                 Samuel G. Gottstein
                                                                                                 Alaska Bar No. 1511099
                                                                                                 HOLMES WEDDLE & BARCOTT, PC
HOLMES WEDDLE & BARCOTT, PC




                                                                                                 Jason Harrow (Pro Hac Vice)
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                                                 EQUAL CITIZENS
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                                 Michael Donofrio (Pro Hac Vice)
                                                                                                 STRIS & MAHER LLP
                                                                                                 Attorneys for Plaintiffs

                                                                                   CERTIFICATE OF SERVICE

                                                                   I hereby certify that, on the 22nd day of July 2020, I electronically
                                                            filed the foregoing with the Clerk of the Court using the CM/ECF system
                                                            which will send notification of such filing to the following:

                                                            Margaret Paton-Walsh
                                                            Attorney General’s Office
                                                            1031 W. 4th Avenue, Suite 200
                                                            Anchorage, AK 99501
                                                            margaret.paton-walsh@alaska.gov

                                                                                                    /s/ Scott M. Kendall
                                                                                                    Scott M. Kendall

                                                             Motion to for Preliminary Injunction
                                                             Disability Law Center of Alaska v. Meyer                                Page 2
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 12 Filed 07/22/20 Page 2 of 2
